DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2 “pack panel” should be “back panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchforth et al. (US 10,143,279) in view of Oh (US 6,530,507).
Regarding claims 1, 5 and 6, Pitchforth discloses a wheeled backpack substantially as claimed, including: a bottom frame member 28; a pair of laterally spaced side panels extending upwardly from the bottom frame member (see bag 2 and side panels thereof, each side panel shown in Figure 1A and 4B); a back panel extending between the side panels and extending upwardly from a back portion of the bottom frame member (not explicitly shown or labeled but inherently some back panel structure must be between the side panels at the back side of the bag in order to form a “bag” and internal volume); a front panel (see at 32/34/36) extending between the side panels and extending upwardly from a front portion of the bottom frame member; a pair of laterally spaced wheels 14, each wheel mounted on the back portion of the bottom frame member for rotation about a laterally extending wheel axis; a pair of side frame members 20/22 connected to the bottom frame member and extending upwardly from the bottom frame member, each side frame member overlaying an exterior surface of a corresponding one of the side panels and located forward of the back panel and the wheel axes (to the degree claimed at least the front of the wheels is forward of the back panel); a telescoping handle 8/10/12 comprising a grip 12 and a pair of laterally spaced grip supports 8/10 extending downwardly from the grip, each grip support mounted to a corresponding one of the side frame members to translate vertically relative to the corresponding one of the side frame members between a retracted position and an extended position. Pitchforth does not disclose at least one shoulder strap overlying the back panel. However, Oh discloses a similar convertible luggage/backpack 10 having side, front and back panels, a retractable handle 200, wheels 120, wherein a pair of shoulder straps 15 having an upper part connected to at an upper region of the backpack (specifically an upper area of the back panel, see under flap 210) and a lower part 50a/50b connected to a lower region of the backpack (specifically to a lower area of the back panel, see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide similar stowable shoulder straps onto the back panel of the Pitchforth bag to provide an alternate method for transporting the bag on the user’s shoulders.
Regarding claims 2 and 3, Pitchforth does not explicitly disclose the panels being fabric panels. However, Oh teaches that it is known to form the panels of bag 10 from fabric – col. 2 lines 59-61. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the panels of the Pitchforth bag from fabric in order to make the bag flexible such that it can be easily collapsed. 
Regarding claims 7 and 17, side frame member 22 are fixed to bottom frame 28, see Figure 2A.
Regarding claims 8, 9, 18, and 19, each of the grip supports comprises a first support member 16 slidably received within a second support member 18, and each of the second support members is slidably received in the corresponding one of the side frame members 20/22.
Regarding claims 10 and 20, the grip supports are releasably locked in the retracted position, and the backpack further comprises a user actuated release member 30 carried in the grip 12 for movement between a lock position wherein the grip supports are locked in the retracted position and a release position wherein the grip supports are free to translate from the retracted position to the extended position.
Regarding claim 11, the side frame members 20/22 extend parallel to a plane defined by the back panel (see Figure 1A).
Regarding claim 12, see zip closure at 32 releasably attaching a flap portion of the front panel to a remainder of the backpack; and wherein the wheel axes are aligned to define a single laterally extending axis, and the bottom frame member 28 is a one-piece component.
Regarding claims 13, 15 and 16, see modified Pitchforth as applied to claims 1-3 and 5-6 above. 


Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchforth in view of Oh, as applied to claims 1 and 13 above, and further in view of Brouard et al. (US 2021/0235831). 
Regarding claim 4 and 14, modified Pitchforth discloses the invention substantially as claimed but does not disclose the bottom frame member having an upper rim to which the panels are fixed. However, Brouard discloses a wheeled backpack 10 having panels 26 and a bottom frame member 12, wherein the bottom frame comprises an upper rim to which panels 26 are fixed at 28. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the bottom frame of the Pitchford pack In the manner taught by Brouard, including an upper rim, in order to provide additional rigidity to the bottom of the Pitchforth backpack. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734